note that respondents sent appellant before the mediation differed from
                                         the copy that respondents brought to the mediation. Based on the
                                         documents presented, it was not clearly erroneous for the district court to
                                         conclude that respondents possessed appellant's original note.               Edelstein,
                                         128 Nev. at , 286 P.3d at 260 (indicating that, absent clear error, a
                                         district court's factual determinations will not be disturbed). Specifically,
                                         the document certifications that respondents sent appellant before the
                                         mediation stated that appellant's original note contained two
                                         endorsements, which matched the two endorsements on the note that
                                         respondents brought to the mediation. This was sufficient for the district
                                         court to conclude that respondents possessed the original note. Id. Thus,
                                         the district court was within its discretion when it declined to hold an
                                         evidentiary hearing regarding the matter.                 See FMR 21(2) (providing the
                                         district court with the discretion to determine whether an evidentiary
                                         hearing is necessary).
                                                                     Appellant next contends that respondents failed to produce
                                         the documentation necessary to show that they were entitled to enforce
                                         her note. We disagree. The note produced by respondents included an
                                         endorsement by appellant's original lender made payable to the order of
                                         Countrywide Bank. The note also included a second endorsement in blank
                                         by Countrywide. Once the note was endorsed in blank, it became payable
                                         to bearer, meaning that the entity possessing the note was entitled to
                                         enforce it. See NRS 104.3109(3) ("An instrument payable to an identified
                                         person may become payable to bearer if it is endorsed in blank. . . ."); NRS
                                          104.3205(2) ("When endorsed in blank, an instrument becomes payable to
                                         bearer and may be negotiated by transfer of possession alone . ."); see
                                         also Edelstein, 128 Nev. at , 286 P.3d at 261 ("If the note is payable to

    SUPREME COURT
            OF
         NEVADA
                                                                                            2
   (0) 1947A

iYig6111111NEMENIRMINIENINIA I 11MPIV9D...V.V.,94f4AfffW.5:0314AFI
                                  . , '
                bearer, that 'indicates that the person in possession of the promise or
                order is entitled to payment." (quoting Leyva, 127 Nev. at , 255 P.3d at
                1280)). Thus, by demonstrating that they were in possession of appellant's
                endorsed-in-blank note, respondents established that the note had been
                properly negotiated and that they were entitled to enforce it.'
                Accordingly, the district court properly rejected appellant's argument that
                respondents failed to produce the documentation necessary to show that
                they were entitled to enforce her note.     Edelstein, 128 Nev. at , 286
                P.3d at 260.
                               Appellant finally contends that the district court improperly
                admitted hearsay evidence. This court has never held that hearsay
                evidence cannot be considered in the context of an FMP show-cause
                hearing. More importantly, however, the complained-of evidence related
                to respondents' willingness to negotiate a loan modification with
                appellant, which was not an issue that appellant raised in her petition for
                judicial review. 2 Thus, even if the district court had considered this




                      'To the extent that appellant contends that Bank of America, rather
                than ReconTrust, should have demonstrated that it physically possessed
                the note, we reject this argument, as ReconTrust was Bank of America's
                agent. See Edelstein, 128 Nev. at , 286 P.3d at 261-62 (explaining that,
                under Article 3 of the Uniform Commercial Code, when an agent of a
                secured party is in physical possession of a note, the secured party is
                deemed to be in actual possession of the note).

                      2 We recognize that, once respondents first raised this issue in their
                opposition to appellant's petition, appellant did allude to it in her reply.
                Cf. Francis v. Wynn Las Vegas, LLC, 127 Nev. n.7, 262 P.3d 705,
                715 n.7 (2011) ("[A]rguments raised for the first time in [a] reply brief
                need not be considered.").

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A

                                                                                               INUM111111
                         evidence for the truth of the matters asserted, it would have had no
                         bearing on its decisions regarding the arguments put forth in appellant's
                         petition for judicial review. Accordingly, we
                                            ORDER the judgment of the district court AFFIRMED.




                                                                                                 , J.
                                                                           Hardesty




                                                                           Parraguirre




                         cc:          Eighth Judicial District Court Dept. 14
                                      Naomi R. Arin
                                      McCarthy & Holthus, LLP/Las Vegas
                                      Eighth District Court Clerk




   SUPREME COURT
          OF
       NEVADA
                                                                     4
  (0) 1947A

ANMAMPOMMIIMMBR    I F74:A.-1, 0*-Z                                             019131DSZ